Lewis, J.
Action under the statute to determine the boundary line between the lands of appellant and the several respondents, some of whom did not appeal. The controversy was whether or not certain section corners and quarter corners had been lost by the destruction or removal of the government stakes and bearing trees.
On behalf of appellants’ side of the controversy, witnesses testified to the location of certain stakes and bearing trees, which were claimed to be the original government marks, and as to the construction of certain fences, which were claimed to amount to a practical location. On the other hand, there was evidence tending to show that several surveys had been made, that no government posts, bearing trees, or marks were left, and that the corners in dispute were lost. The court ordered judgment that the lines be established as contended for by respondents, viz., by the method provided by law for the establishment of a lost corner.
We consider the evidence conflicting upon the question whether the corners were lost, and that it was sufficient to support the court in finding that they were lost. This was the main issue contested, and that the correct method was followed in such case is not questioned; i. e., to establish the corners by proportionate measurements from those corners which are known and established.
Affirmed.